Title: From George Washington to William Thornton, 26 December 1796
From: Washington, George
To: Thornton, William


                        
                            Sir, 
                            Philadelphia 26th Decemr 1796
                        
                        Your letter of the 4th of the present month came to my hands in the usual
                            course of the Post; but a pressure of other matters at that time, prevented my acknowledging
                            the receipt of it at an earlier period.
                        
                        As you seem sensible of the propriety of the Commissioners residing in the
                            City, with the concerns of which they are intrusted, I have not the smallest doubt of your
                            removing thither as soon as you can be accomodated in the house you have chosen—with the
                            situation of which I am well pleased, as it is in the midst of your operations; and let me
                            give it strongly as my opinion, that all the Offices, and every matter, & thing, that relates to the City ought to be transacted therein, and the persons to whose care
                            they are committed Residents. Measures of this sort, would form societies in the City—give
                            it eclat—& by increasing the population, contribute not a little to the accomodation
                            of the Members, who compose the Congress; for it is of little Signification to prepare a
                            house for that body to sit in, unless there are others for their beds & board. The
                            latter of which are more enquired after than the former, by the present members of Congress,
                            now in this City. I have always thought therefore, that buildings between the Capitol
                            & Presidents house ought to be encouraged as much as possible; and nothing would
                            have a greater tendency towards accomplishing this, than the Commissioners making that part
                            of the City their residence, & compelling all those who are under their control to
                            do the same, as fast as accomodations can be provided for them there, & around the
                            Capitol. It may be relied on, that the residence in George Town, of those who are entrusted
                            wth the management of matters in the City is a drawback and a serious evil. Holding the
                            Office of Record there, is not a little complained of. These sentiments, although given to
                            you, at this time, as an individual of the board, I wish to have strongly impressed upon
                            that body. with great esteem & regard—I am—Sir Your Obedient Servant
                        
                            Go: Washington
                            
                        
                    